Title: To Benjamin Franklin from Jean-Etienne de Chezaulx, 14 September 1779
From: Chezaulx, Jean-Etienne de
To: Franklin, Benjamin


Monsieur
à Berghen en Norvege le 14. 7bre 1779
J’ai l’honneur de vous remettre ci jointes les lettres de deux officiers de la fregate l’Alliance commandée par le Capne. Landais, qui ont conduit en ce port deux prises considérables faites sur les ennemis par la dite frégate le 29 Aoust & 1er de ce mois. Je ne puis entrer aujourdhui Monsieur dans aucun detail relativement à ces prises. Je me bornerai quant à present à vous faire mon sincére & respectueux compliment sur les bons & heureux succés de cette frégate & à vous remettre ci jointe copie de la lettre que j’ai ecrite à M. Caillard chargé des affaires du Roi à la cour de Danemarck. J’ecris aussi à Mgne. de Sartine Ministre de la marine relativement à cet objét.
Je me propose Monsieur, de vous ecrire plus amplement par le courier prochain & de vous informer de mes demarches auprés des gouverneurs Danois ici, comme aussi de mes opérations ulterieures relativement à vos prises.

J’ai accordé à vos officiers, Monsieur tous les sécours dont ils ont pû avoir besoin, & je vous suplie de vouloir être bien persuadé que j’en agirai de même à l’égard des batiments de votre nation, soit marchand soit armé en course avec leurs captures, qui pourront entrer, aborder ou relâcher dans les ports de mon departement; & je donnerai toute mon attention pour qu’il ne leur soit fait aucune injustice. J’ai l’honneur &c.
